Citation Nr: 1207951	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  98-17 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a perforated right tympanic membrane.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 1998 and November 1998 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The June 1998 rating decision, inter alia, denied entitlement to service connection for a left ankle disability.  The November 1998 rating decision denied entitlement to service connection for a perforated right eardrum. 

In an April 2000 decision, the Board denied entitlement to service connection for a perforated right eardrum and a left ankle disability.  

The Veteran appealed the Board's April 2000 decision to the United States Court of Appeals for Veterans Claims (Court).  In accordance with a joint motion, the Court issued a December 2000 Order vacating and remanding the portion of the April 2000 Board decision regarding the claims for service connection for a left ankle disability and a perforated right eardrum for consideration of the VCAA.

In August 2001, these issues were remanded to the RO for additional development.

In an August 2002 rating decision, service connection for left ankle and foot peroneal tendonitis was granted and a zero percent disability evaluation was assigned from May 9, 1997.  Thus, this issue is no longer before the Board for appellate review.

In July 2003, the Board remanded the Veteran's claim for entitlement to service connection for a perforated right tympanic membrane, and in April 2004, the Board again denied the claim.  

In January 2006, the Board denied a petition to reopen the claim for service connection for bilateral hearing loss.

The Veteran appealed the April 2004 decision to the Court and, in an August 2006 order; the Court vacated the Board's decision, and remanded the appeal to the Board.  The Board, in turn, remanded the case for additional development consistent with the Court's directives in April 2007. 



FINDINGS OF FACT

The Veteran has a current perforated right tympanic membrane, related to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a perforated right tympanic membrane are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  


Service connection-laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curium) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran contends that he incurred a perforated right eardrum in service. He points out that at the VA physical examination he was told that he had a perforated right ear drum.

Service treatment records show that the Veteran sought treatment in August 1995 for pain in his right ear and for upper respiratory congestion.  Upon examination of the right ear, there was serous drainage of the tympanic membrane but no perforation.  The temporomandibular joint was tender to touch and there was tragus pain to the ear.  The assessment was tympanic membrane serous otitis. The Veteran was prescribed medications and follow-up treatment.  An April 1997 in-service audiogram indicates that the Veteran was routinely exposed to hazardous noise.

An April 1997 separation examination report indicates that examination of the ears and drums was normal.  An April 1997 report of medical history indicates that the Veteran reported that he did not have ear, nose, or throat trouble.

A February 1998 VA examination report contains a notation that the VA examiner detected a perforated right tympanic membrane.

A February 2002 VA examination report reflected that the Veteran was examined and the claims folder was reviewed.  The examiner noted that at the time of the examination, the Veteran had no evidence of tympanic membrane perforation or scarring in either ear.  The examiner stated that there was no evidence of infection of middle ear pathology in either ear.

The examiner stated that it was likely that the Veteran had a perforation in the right tympanic membrane related to the otitis media in the past, which had since healed over without any residual structural defect.  Examination of the right ear revealed normal auricle and mastoid prominence.  The ear canal appeared normal.  The tympanic membrane was intact.  There was no evidence of scarring or perforation of the tympanic membrane at that time.

A March 2003 addendum to the February 2002 VA examination indicated that the VA specialist reviewed the claims folder and the earlier examination findings.  He noted that the claims file contained an audiogram from June 1994, in that there was incident of right eardrum perforation and drainage.  The VA specialist concluded that there was no evidence of any tympanic membrane perforation that was ongoing or scarring or any problem with the middle ear since the incident in service.  The VA specialist indicated that as was normal with most cases, the eardrum healed without any residuals, structural or hearing effects.  The VA specialist concluded that at the present time, there was no evidence of any hearing loss that was due to the right tympanic membrane perforation.

A December 2008 VA audio examination shows that the Veteran recalled his right tympanic membrane perforation during military service.  He denied otalgia, otorrhea, aural pressure, and vertigo.  Otologic treatment was noted due to ear infection and tympanic right membrane perforation.  The examiner observed that the Veteran presented with a bilateral high frequency hearing loss and otoscopy was unremarkable.  Tympanometric measures were consistent with normal tympanic membrane mobility, ear canal volume and middle-ear air pressure.  

The examiner noted that distortion product otoacoustic emissions were consistent with these results.  The examiner found that there did not appear to be evidence of any current residuals of a perforated eardrum in the right ear.  The examiner noted that mild high frequency hearing loss was present, but provided the opinion that it was less likely as not that this was related to the right tympanic membrane perforation or otitis media during active service.

A December 2008 VA ear disease examination shows that the Veteran reported that his perforated eardrum was found on examination in February 1998, but that he did not remember any incidents where he had symptoms that would pinpoint the time when the perforation occurred.  He denied any drainage from the ear currently or in the past.  The examiner noted that, since his February 1998 examination, the Veteran had subsequent examinations, such as the one in 2002, that did not reveal a tympanic membrane perforation.  

The examiner noted that the Veteran was treated for otitis media at age 19, but that this resolved with antibiotics.  He was not given any medical therapy for the perforated eardrum seen on examination in 1998 per his recollection.  The Veteran did not have any history of hospitalization or surgery for the history of perforation.  He did have a history of military noise exposure and post-service noise exposure through hunting.  He had no trauma to his hear and there was no neoplasm present.  Upon examination, the bilateral auricles were within normal limits without deformity.  

The external canals were clear bilaterally and the tympanic membranes were clear bilaterally without any evidence of scarring.  The middle ear apprised clear bilaterally and there was no evidence of liquid discharge or cholesteatoma.  There was no tympanic membrane perforation present in either ear.  He did have hearing loss, which was symmetric.  The examiner concluded that there was no active ear disease present with the exception of the hearing loss.  There were no infections of the middle or inner ears, no effusion and no aural polyps present. The examiner noted that the diagnosis was bilateral sensory neural hearing loss and no evidence of current tympanic membrane perforation.

The examiner opined that it was not, at least as likely as not, meaning that there was a less than 50 percent chance that his current disability was related to the tympanic membrane perforation or otitis media during active service.  The rationale for his opinion was that the Veteran had a bilateral sensory neural hearing loss in the high frequencies that was symmetric.  He had no evidence of examination of tympanic membrane perforation.  In addition, the examiner felt that the examination the Veteran described which showed the perforation was performed simply with an otoscope and not with a microscope.  

The examiner noted that it was often difficult to make definite analysis using an otoscope, and it, therefore, may have been erroneous.  The examiner conceded that this observation was inconclusive, since it was clearly stated in his 1998 examination that he had a perforation on the right side.  He did note, however, that there was no evidence of scarring present in the right tympanic membrane or in the left.  

While it was not a requirement to have scarring present after healing of a tympanic membrane perforation, the examiner indicated that one might expect to see some thinning of the tympanic membrane in the area of the previous perforation.  Either way, the Veteran's hearing test did not show any conductive component and it was unlikely that, even if he did have a perforation or serous effusion in the past, it is adding to his current hearing loss.


Analysis

A threshold question is whether the Veteran has a current perforated tympanic membrane or its residuals.  The record contains no evidence of such a disability subsequent to the VA examination in February 1998.  The February 1998 examiner did; however, report finding a perforated tympanic membrane.  While the December 2008 examiner provided reasons to question the 1998 finding, the more recent opinion does not reach an ultimate conclusion that the 1998 finding was erroneous.  Resolving reasonable doubt in the Veteran's favor, the Board accepts the February 1998 report of a perforated tympanic membrane.

Subsequent to the Board's most recent remand, the Court issued its decision in McClain v. Peake, 21 Vet. App. 319 (2007).  In that decision the Court held that the requirement for a current disability was satisfied if the claimed condition was shown at any time after the Veteran filed his claim, even if the condition had since resolved.

The February 1998 finding was reported after the Veteran filed his claim, which the RO has recognized as having been filed in January 1998.  Although the condition identified in February 1998 was apparently asymptomatic, VA recognizes a punctured tympanic membrane as a disability regardless of symptomatology.  38 C.F.R. § 4.87; Diagnostic Code 6211 (2011).  Hence, the February 1998 finding serves to establish a current disability.

A VA examiner found evidence that that the Veteran had experienced a perforated right tympanic membrane during service in 1994.  Records from 1995 also show the presence of ear symptoms.  This evidence establishes the presence of an in-service disease or injury.

The remaining question is whether there is a link between the post-service perforated tympanic membrane and the in-service manifestations.  There is no evidence of ongoing symptoms or findings during the period between 1995 and 1998.  The perforated tympanic membrane identified 10 months after service in 1998, was apparently asymptomatic when observed.  The Veteran has recalled that he required no treatment and he has reported no symptoms.  It is reasonable to assume that the perforated tympanic membrane had existed for some time prior to the February 1998 examination, and given the in-service history, that it as likely as not was present in service.  Again resolving reasonable doubt in the Veteran's favor, the Board finds that the tympanic membrane puncture identified shortly after service, had its onset in service.

The criteria for service connection for a perforated right tympanic membrane are met.  The appeal is granted.


ORDER

Entitlement to service connection for a perforated right tympanic membrane is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


